Citation Nr: 1647912	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than November 26, 2008 for the grant of an increased (10 percent) rating for tinnitus.

2.  Entitlement to an increased rating for bilateral hearing loss, rated 10 percent disabling prior to November 29, 2012 and 40 percent disabling since that date.

3.  Entitlement to a rating in excess of 10 percent for a right collar bone fracture.

4.  Entitlement to a rating in excess of 10 percent for actinic keratosis.

5.  Entitlement to a compensable rating for scar, excision of basal cell carcinoma of the face and back.

6.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO made the following determinations: denied a compensable rating for scar, excision of basal cell carcinoma of the face and back; granted increased (10 percent) ratings for bilateral hearing loss, a right collar bone fracture, and actinic keratosis, all from September 9, 2010; and granted an increased (10 percent) rating for tinnitus, from November 26, 2008.

In April 2013, the RO granted an increased (40 percent) rating for bilateral hearing loss, from November 29, 2012.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.
As explained below, the issue of entitlement to a TDIU is before the Board as part of the claims for increased ratings for the service-connected right collar bone fracture, actinic keratosis, and basal cell carcinoma.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Lastly, the Veteran raised the issue of entitlement to service connection for a cervical spine disability during the July 2016 hearing.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150 (a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).  See also 38 C.F.R. § 19.9 (b) (2015).

The issues of entitlement to increased ratings for a right collar bone fracture, actinic keratosis, and basal cell carcinoma and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By way of an April 1989 rating decision, the RO granted service connection for tinnitus and assigned an initial noncompensable disability rating, from September 1, 1988; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  Effective on June 10, 1999, the diagnostic code pertaining to tinnitus (38 C.F.R. § 4.87, Diagnostic Code (DC) 6260) was revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.

3.  An informal claim for an increased rating for tinnitus was received on November 26, 2008; the Veteran met all eligibility criteria for the award of a 10 percent rating for tinnitus on June 10, 1999 and such eligibility continuously existed from that date to November 26, 2008.  

4.  There is no unadjudicated formal or informal claim for an increased rating for tinnitus subsequent to the April 1989 rating decision and prior to November 26, 2008 and VA did not review the rating assigned for the Veteran's tinnitus on its own initiative at any time during this period.

5.  Prior to November 29, 2012, the Veteran had level III hearing in the right ear and level VI hearing in the left ear. 

6.  Since November 29, 2012, the Veteran has level VII hearing in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 26, 2007, but no earlier, for the grant of an increased (10 percent) rating for tinnitus have been met. 38 U.S.C.A. §§ 5107 (b), 5110(g), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.114(a) (2015), 3.155(a) (in effective prior to March 24, 2015), 3.156 (a)-(b) (2015), 3.157(b)(1) (in effective prior to March 24, 2015), 4.87 (Diagnostic Code (DC) 6260), 20.302, 20.1103 (2015).

2.  The criteria for a rating in excess of 10 percent prior to November 29, 2012 and a rating in excess of 40 percent since that date for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The tinnitus issue on appeal involves the Veteran's disagreement with the effective date assigned after the grant of an increased (10 percent) rating for tinnitus.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for the claim for an increased rating for bilateral hearing loss, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004); see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for bilateral hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2010 letter. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103 (a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.  

The November 2010 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The November 2010 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The November 2010 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4). 

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the July 2016 Board hearing was legally sufficient. 

At the Veteran's July 2016 hearing, the undersigned VLJ identified the issues on appeal.  Also, information was solicited during the hearing regarding the severity and functional impacts of the Veteran's hearing loss.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id.  at 497.  Although the VLJ did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the claim for an increased rating for hearing loss.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected hearing loss.  He has not reported, and the evidence does not otherwise reflect, that he has received any relevant private medical treatment for hearing loss during the claim period.

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The examiners who conducted VA audiological examinations in December 2010 and November 2012 noted that the Veteran's hearing problems included hearing loss and tinnitus.  During the November 2012 examination, the Veteran reported that as a result of his hearing loss he was unable to hear conversations and often misunderstood what was being said, even with the use of hearing aids.  Hence the functional effects of the Veteran's hearing disability were considered.

The December 2010 and November 2012 VA examinations were otherwise adequate for rating purposes, as they included pure tone audiometry and speech discrimination tests in accordance with 38 C.F.R. § 4.85.  The examination reports also include opinions as to the severity of the Veteran's hearing loss.  For instance, the December 2010 examination report indicates that the Veteran had mild to profound sensorineural hearing loss bilaterally and the November 2012 examination report reflects that he had sensorineural hearing loss in the frequency range of 500 to 4,000 Hertz bilaterally.

Analysis

I. Effective Date

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400 (2015).

The statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110 (a).  Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400 (o).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the award is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1),(2); VAOPGCPREC 12-98 (1998).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (b)(1) (in effect prior to March 24, 2015).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increase shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577   (Fed. Cir. 1997). 

Similarly, an increase based on revised, liberalizing rating criteria cannot be effective prior to the effective date of the changed criteria, unless specifically provided by the revised regulations.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114. See also VAOPGCPREC 3-2000 (Apr. 10, 2000) (regarding retroactive application of revised criteria). 

If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114 (a)(1). 

If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2). 

If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(3).

In order to be eligible for a retroactive award under 38 C.F.R. § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  The provisions of 38 C.F.R. § 3.114 are applicable to original and reopened claims as well as claims for increase.  38 C.F.R. § 3.114 (a).

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Prior to June 1999, the rating criteria for tinnitus (38 C.F.R. § 4.87a, DC 6260) allowed for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 (in effect prior to June 10, 1999).

Effective on June 10, 1999, DC 6260 for tinnitus was revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  38 C.F.R. § 4.87, DC 6260 (effective June 10, 1999); see also 64 Fed. Reg. 25202-25210 (May 11, 1999).  This change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent rating for "recurrent" tinnitus without a requirement that it had to be "persistent," and with no mention of etiology as a factor. 

Effective on June 13, 2003, DC 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent rating is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2015); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This amendment, however, does not amount to a liberalizing change, but rather a clarification of existing law.

In this case, the RO granted service connection for tinnitus and assigned an initial noncompensable disability rating, from September 1, 1988, by way of an April 1989 rating decision.  The Veteran was notified of the RO's April 1989 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the April 1989 decision became final as to the initial rating assigned for tinnitus.  See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

A VA primary care provider clinic note and addendum, both dated on November 26, 2008, reflect that the Veteran initially presented to VA on this date for a hearing aid evaluation and that he was referred to audiology for evaluation.  He subsequently underwent a VA audiology consultation in December 2008 (see a December 2008 VA audiology consultation note), during which he reported that he experienced constant, bilateral tinnitus.  

The Veteran submitted an increased rating claim for tinnitus (VA Form 21-4138) which was received by VA on September 9, 2010.  In the May 2011 rating decision, the RO granted an increased (10 percent) rating for tinnitus based upon the fact that the Veteran experienced recurrent tinnitus.  The RO noted that the disability was previously rated noncompensable under the old rating criteria which provided for a compensable rating only if persistent tinnitus was shown to a be a symptom of head injury, concussion, or acoustic trauma.  Also, the RO assigned an effective date of November 26, 2008 for the grant of the 10 percent rating for tinnitus based on the date of the VA treatment records which document the Veteran's initial VA treatment for hearing problems.  Hence, the RO essentially considered the November 26, 2008 report of VA examination for audiological problems to be an informal claim for an increased rating for tinnitus.  See 38 C.F.R. § 3.157 (b)(1) (in effect prior to March 24, 2015).

Medical records, including VA audiological examination reports dated in February 1989 and December 2010,  reflect that the Veteran reported tinnitus which had its onset in service and which had persisted in the years since service.  Hence, all eligibility criteria for a 10 percent rating for tinnitus existed at the time of the June 10, 1999 liberalizing change to DC 6260 and have existed continuously thereafter.  

As the Veteran's informal claim for an increased rating for tinnitus was received more than one year after the June 10, 1999 effective date of the liberalizing law, the 10 percent rating for tinnitus is warranted from November 26, 2007 (i.e., one year prior to the date of receipt of the Veteran's informal claim for increase).  See 38 C.F.R. § 3.114 (a)(3).  There is no unadjudicated formal or informal claim for an increased rating for tinnitus subsequent to the April 1989 rating decision and prior to November 26, 2008 and VA did not review the rating assigned for the Veteran's tinnitus on its own initiative at any time during this period.  Therefore, an effective date of November 26, 2007 (but no earlier), is warranted for the grant of an increased (10 percent) rating for tinnitus.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.114 (a).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The December 2010 VA audiological examination report indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
35
75
90
100
75
Left ear
45
65
95
100
76

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 68 percent in the left ear.

Using Table VI, the December 2010 VA examination revealed level III hearing in the right ear and level VI hearing in the left ear.  Combining level III hearing for the right ear and level VI hearing for the left ear according to Table VII yields a rating of 10 percent.

The report of the VA audiological examination dated on November 29, 2012 indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
35
75
95
100
76
Left ear
50
70
90
100
78

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 60 percent in the left ear.

Using Table VI, the November 2012 VA examination revealed level VII hearing in both ears.  Combining level VII hearing for both ears according to Table VII yields a rating of 40 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The Veteran's statements do not show that he met the specific pure tone thresholds and/or speech discrimination percentages required for a rating in excess of 10 percent for bilateral hearing loss at any time during the claim period prior to November 29, 2012.  It is unclear when the more severe symptomatology began following the December 2010 VA examination.  Regardless of the Veteran's competent and credible reports of his hearing loss symptomatology, the earliest that it is factually ascertainable that the disability warrants a 40 percent rating is November 29, 2012 (the date of the November 2012 VA examination) and his statements do not show that he has met the specific pure tone thresholds and/or speech discrimination percentages required for a rating in excess of 40 percent for bilateral hearing loss at any time since that date.

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record neither shows that the evidence is so evenly balanced as to warrant a higher rating for bilateral hearing loss, nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for a rating in excess of 10 percent prior to November 29, 2012 or a rating in excess of 40 percent since that date.  Hence, the appeal is denied. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.85, DC 6100.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran reported during the November 2012 VA examination that as a result of his hearing loss he was unable to hear conversations and often misunderstood what was being said, even with the use of hearing aids.  Also, he reported during the July 2016 hearing that he had trouble hearing people in the presence of background noise, that he experienced difficulties with word recognition, and that he sometimes had problems using the telephone.  His hearing impairment prevented him from working in his previous field of construction because he was not supposed to work around construction noise and misunderstandings could pose safety concerns.
Regardless of the various functional impacts of hearing loss reported by the Veteran, the only underlying symptoms of the Veteran's disability are hearing loss and speech recognition problems.  These symptoms are specifically contemplated by the criteria under DC 6100.  Overall, the schedular criteria for hearing loss contemplate a wide variety of functional impacts caused by this disability and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

ORDER

Entitlement to an effective of November 26, 2007, but no earlier, for the grant of an increased (10 percent) rating for tinnitus is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent prior to November 29, 2012 and a rating in excess of 40 percent since that date, for bilateral hearing loss, is denied.
REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected right collar bone fracture and basal cell carcinoma may have worsened since his last VA examinations in November 2012 and August 2014, respectively.  For example, the November 2012 VA examination report indicates that the Veteran was not experiencing any flare ups associated with his collar bone fracture and that right shoulder flexion and abduction were both to 135 degrees.  Also, the August 2014 VA examination report reflects that the Veteran was not being treated with any topical medications for a skin condition, that the treatment for basal cell carcinoma was completed, and that he was in watchful waiting status.  During the July 2016 hearing, however, the Veteran reported that he experienced flare ups of right shoulder symptoms and that he had trouble reaching above shoulder level (i.e., 90 degrees of shoulder flexion and abduction).  Also, he had recently been prescribed Efudex for his basal cell carcinoma, which he described as a "chemo cream."

In addition, the November 2012 shoulder examination is inadequate based on the     subsequently decided Correia v. McDonald, 28 Vet. App. 158 (2016), because the right shoulder joint was not tested for pain on both active and passive motion, pursuant to 38 C.F.R. § 4.59 (2015) as interpreted in Correia.

Given the evidence of potential worsening of the Veteran's right collar bone fracture, the fact that the November 2012 examination is inadequate based on Correia, and the fact that the issue of entitlement to an increased rating for basal cell carcinoma is otherwise being remanded for reasons described below, the Board finds that new examinations should be conducted upon remand to assess the current severity of the Veteran's service-connected right collar bone fracture and basal cell carcinoma.

Also, in light of the fact that additional evidence will likely be obtained regarding the state of the Veteran's actinic keratosis during the basal cell carcinoma examination, the skin examination should encompass an evaluation of both the actinic keratosis and basal cell carcinoma.  

Furthermore, entitlement to a TDIU may be an element of a claim for an increased rating.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the Veteran submitted a formal claim for a TDIU (VA Form 21-8940) in December 2013 on which he contended that he was prevented from securing or following any substantially gainful occupation due to service-connected disabilities.  The RO denied entitlement to a TDIU by way of an April 2014 rating decision and the Veteran submitted a timely notice of disagreement with that decision in November 2014.  A statement of the case was not issued with respect to the claim for a TDIU (although the issue was included on a January 2015 supplemental statement of the case) and the Veteran has not submitted a substantive appeal pertaining to this issue.  Nevertheless, given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice.

The Veteran has not yet been provided with a notice letter regarding the issue of entitlement to a TDIU in accordance with the VCAA.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Also, the claim for a TDIU is inextricably intertwined with the increased rating issues being remanded.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran reported during the July 2016 hearing that he continued to receive treatment for his skin problems from Dr. Phillips and that he had received treatment the week before the hearing.  Although the Veteran subsequently submitted some updated treatment records from Dr. Phillips, they are only dated to January 2014. When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to all updated relevant treatment records from Dr. Phillips.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate his claim for a TDIU.  A copy of this letter must be included in the file.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a right collar bone fracture and its residuals and a skin disorder, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a right collar bone fracture and its residuals and a skin disorder from Dr. Phillips dated since January 2014 (see the July 2016 Board hearing transcript) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records contained in the Biloxi Vista electronic records system dated from May 2015 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right collar bone fracture.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report all appropriate ranges of both left and right shoulder motion (in degrees) on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

The examiner should also specifically answer the following question with respect to all appropriate ranges of right shoulder motions:

What is the extent of any additional limitation of right shoulder motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use? 

The examiner should also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner should also provide a full description of the effect of the right collar bone fracture on the Veteran's ability to perform ordinary activities, including work.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right collar bone fracture.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected basal cell carcinoma.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should indicate whether the Veteran has experienced any active basal cell carcinoma since September 2009.  If so, the examiner should indicate whether the active cancer required any therapy that was comparable to that used for systemic malignancies (i.e., systemic chemotherapy, X-ray therapy more extensive than the skin, or surgery more extensive that wide local excision).

The examiner should also report the nature and severity of any scars associated with the Veteran's service-connected basal cell carcinoma, to include whether any scar causes any limited motion or loss of function.  Each scar size (including both scar length and width) and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted.  If any scar involves the head, face, or neck, the examiner should also indicate whether there is any visible or palpable tissue loss, gross distortion or asymmetry of features or paired sets of features, or any of the characteristics of disfigurement listed under 38 C.F.R. § 4.118, DC 7800 (2015).

To the extent possible, any skin manifestations of the Veteran's service-connected basal cell carcinoma should be distinguished from those of any other skin disorder present, especially his service-connected actinic keratosis.

The examiner should also provide a full description of the effect of the basal cell carcinoma and any associated scarring on the Veteran's ability to perform ordinary activities, including work.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his basal cell carcinoma.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected actinic keratosis.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected actinic keratosis (including during any periods of flare up if the examination is not conducted during such a period).

The examiner should also note any systemic therapy that has been provided for the Veteran's service-connected actinic keratosis during the past 12 month period and the frequency and duration of any such treatment.
The examiner should note whether the Veteran experiences flare ups of his service-connected actinic keratosis and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner should also report the nature and severity of any scars associated with the Veteran's service-connected actinic keratosis, to include whether any scar causes any limited motion or loss of function.  Each scar size (including both scar length and width) and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted.  If any scar involves the head, face, or neck, the examiner should also indicate whether there is any visible or palpable tissue loss, gross distortion or asymmetry of features or paired sets of features, or any of the characteristics of disfigurement listed under 38 C.F.R. § 4.118, DC 7800 (2015).

To the extent possible, any skin manifestations of the Veteran's service-connected actinic keratosis should be distinguished from those of any other skin disorder present, especially his service-connected basal cell carcinoma.

The examiner should also provide a full description of the effect of the actinic keratosis and any associated scarring on the Veteran's ability to perform ordinary activities, including work.

The examiner must provide reasons for any opinion given.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his actinic keratosis.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

7.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


